Citation Nr: 0606772	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
September 1960 and from October 1962 to October 1977. 

This case has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In the March 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
COPD.  The veteran filed a timely notice of disagreement.  A 
Statement of the Case (SOC) was issued in October 2003.  The 
veteran perfected his appeal by way of a substantive appeal 
(VA Form 9) received in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

Reasons for Remand

The veteran's service personnel records reflect that he 
worked in fire control maintenance and radar maintenance.  He 
has alleged that he was exposed to asbestos, 
trichloroethylene, and polychlorinated biphenyl (PCB).  He 
has submitted a statement from a fellow veteran corroborating 
his assertion of exposure to trichloroethylene.  Medical 
records reveal a diagnosis of COPD.  He has submitted 
evidence from the Internet asserting links between 
trichlorethylene and lung damage and between COPD and 
asbestos.

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service, under 38 U.S.C.A. § 5103A VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  In light of the current diagnosis 
of COPD and evidence arguably showing in-service exposure to 
asbestos, trichloroethylene, and PCB, the Board believes that 
a medical nexus opinion is necessary.

In an April 2001 statement, the veteran reported that during 
an appointment in April 2000 with Dr. F.T. at the VA Medical 
Center (VAMC) in Huntsville, Alabama, 
Dr. T. suggested that exposure to asbestos and 
trichloroethylene could possibly be a factor in his COPD.  
Although the relevant VA medical record has been obtained and 
does not contain a medical opinion, under the circumstances 
here presented, the Board finds that the duty to assist in 
this case includes attempting to contact Dr. T. regarding the 
alleged opinion.  See 38 C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (BVA) for the following action:

1.  VBA should attempt to locate Dr. F.T.  
If Dr. F.T. is still employed by VA, the 
veteran's claims folder should be 
forwarded to him and he should be 
requested to furnish and opinion 
concerning the etiology of the veteran's 
COPD.  If Dr. T. is no longer employed by 
VA, VBA should inform the veteran of this 
fact and afford him the opportunity to 
submit a medical opinion regarding the 
etiology of his COPD.


2.  Then, depending upon the adequacy of 
the evidentiary record at the time, VBA 
may arrange for review of the file by an 
appropriately qualified physician.  The 
reviewer should provide an opinion as to 
whether the veteran's COPD is as least as 
likely as not related to the veteran's 
active service, including his exposure to 
asbestos, trichloroethylene, and 
polychlorinated biphenyl (PCB).  If the 
reviewer deems it to be necessary, the 
veteran should undergo physical 
examination and/or diagnostic testing to 
determine the nature of his COPD.  The 
reviewing physician's opinion should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

